                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Lamont Donegan (R-60191),                      )
                                               )
                       Petitioner,             )
                                               )       Case No. 16 C 10728
               v.                              )
                                               )       Judge John Robert Blakey
Stephanie Dorethy,                             )
                                               )
                       Respondent.             )


                       MEMORANDUM OPINION AND ORDER

       Petitioner Lamont Donegan, a prisoner at Centralia Correctional Center, filed

this pro se 28 U.S.C. § 2254 petition for a writ of habeas corpus challenging his 2009

Cook County conviction for murder. He asserts several grounds of ineffective

assistance of counsel. Respondent has answered. Petitioner, though given the

opportunity, did not reply. For the reasons stated herein, the Court denies the § 2254

petition and declines to issue a certificate of appealability.

                                        BACKGROUND 1

       In 2006, Petitioner and Keith Pikes were members of a Chicago southside gang

known as the Four Corner Hustlers (“Hustlers”), which was at war with another

Chicago gang, the Gangster Disciples (“Disciples”). [11-12] at 2. On August 18 or 19,


1The background facts are taken from the state appellate court decisions addressing Petitioner’s direct
appeal and state post-conviction appeal. [11-4] (People v. Donegan, 2012 IL App (1st) 102325, 974
N.E.2d 352 (Ill. App. Ct. 2012); [11-12] (People v. Donegan, 2015 IL App (1st) 133394-U (Ill. App. Ct.
2015). A state court’s factual findings, even an appellate court’s discussion of background facts, are
presumed correct unless rebutted by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Daniels v.
Knight, 476 F.3d 426, 434 (7th Cir. 2007); Barkes v. Kennedy, No. 16-CV-4643, 2019 WL 2297316, at
*1 (N.D. Ill. May 30, 2019) (citing Sumner v. Mata, 449 U.S. 539, 546-47 (1981)). Petitioner makes no
showing to rebut the presumption of correctness.
2006, Disciples member Quentez Robinson rode a scooter into Hustlers’ territory. Id.

A car with other Disciples members followed him. Id. Petitioner came from an alley

and shot at, but missed, Robinson. Id. Petitioner was then struck by the car following

Robinson, which carried the other Disciples members. Id. Another Hustlers member,

DeAngelo Coleman, found Petitioner lying on the street. Id. Petitioner told Coleman

that he wanted to retaliate. Id.

      On August 20, 2006, Petitioner and two other Hustlers gang members, Keith

Pikes and Golden Richardson, drove into the Gangster Disciples’ neighborhood and

shot at a group of Disciples, killing Lorne Moseley. [11-4] at 2. In June of 2008, police

arrested both Pikes and Petitioner for the murder of Moseley, and they were

prosecuted in separate simultaneous trials. Id.

      Robinson testified at Petitioner’s trial and told the jury about the shooting

incident that occurred one or two days before Moseley’s murder. [11-4] at 2. Robinson

testified that he was a Gangster Disciple, that Petitioner was a member of the

Hustlers, that Robinson rode into Hustlers’ territory, and that Petitioner came out of

an alley shooting at Robinson. Id. at 3. Robinson testified that a day or two later, he

and other Disciples were standing in front of a friend’s house when a boxy car drove

by with its windows down. Id. Robinson saw a hand come from the rear window and

begin firing. Id. Robinson testified that he heard 12 to 15 shots from two different

guns, but he could not identify the shooter. Id.

      Herbert Lemon testified that he was a Disciples member and was in the car

following Robinson when Robinson rode into Hustlers’ territory. [11-4] at 3. Lemon



                                           2
testified that he saw Petitioner shoot at Robinson and that the car then hit Petitioner.

Id. Lemon testified that, several days later, he stood in front of a friend’s house on

104th Street and Corliss Avenue with Mosely and other Disciples, when a gray, boxy

car drove by with Petitioner in the passenger seat and Pikes in the driver seat. Id.

Lemon testified he saw both men shooting. Id.

      DeAngelo Coleman and Vernon Crowder, both members of the Hustlers, also

testified at Petitioner’s trial. [11-4] at 3. Both stated that they knew Petitioner and

Pikes and that neither was a member of the Hustlers. Id. at 3–4, 7. Both also testified

that they did not remember seeing Petitioner or Pikes on the day of Moseley’s murder.

Id. at 4. Both Coleman and Crowder, however, previously testified differently before

a grand jury and the prosecution introduced at trial both their prior inconsistent

testimony, as well as their prior written statements. Id. at 3–5, 7–9.

      Before the grand jury, Crowder testified that Petitioner was a member of the

Hustlers and that, in August of 2006, the Hustlers and Disciples were at war. [11-4]

at 4. Crowder further swore before the grand jury that, while walking home on

August 20, 2006, he saw Petitioner and Pikes cleaning out an older, gray Toyota

Camry. Id. Pikes asked Crowder if he wanted to join Petitioner and Pikes to “handle

some business” on Corliss Avenue, which Crowder understood to mean that they were

intending to harm some Disciples. Id. at 4–5. Crowder declined because he was on

probation. Id. at 5. Later, Crowder heard gunshots. Id. Several days later, according

to Crowder’s grand jury testimony, he saw Petitioner with a .45-caliber gun and heard

Petitioner say he “can’t get caught with a gun because it had a body on Corliss,” which



                                           3
Crowder understood to mean that the gun was used to murder Moseley. Id. In

addition to Crowder’s grand jury testimony, the prosecution introduced the nearly

identical written statement Crowder made to assistant state’s attorneys. Id.

      The prosecution also introduced DeAngelo Coleman’s grand jury testimony and

written statement. [11-4] at 7. Before the grand jury, Coleman stated that, on August

19, 2006, he was on 107th Street when he heard gunshots; he followed the sound and

saw Petitioner lying on the ground. Id. at 8. Petitioner said that a car with Disciples

members hit him because he was shooting at Disciples member Quentez Robinson.

Id. Petitioner told Coleman that he wanted to retaliate, which Coleman understood

to mean that Petitioner wanted to kill a Disciple, but not necessarily Robinson. Id.

Coleman testified before the grand jury that, the next day, he heard Petitioner and

Pikes discuss stealing a car to do a mission. [11-4] at 8. Petitioner allegedly had a

“jiggler” key that would fit any older Toyota model. Id. Coleman told the grand jury

that, later that same day, he saw Pikes drive up in an older, gray Toyota Camry,

which Pikes and Petitioner cleaned out.       Id.   According to Coleman, Pikes and

Petitioner went through a gangway to a house where the Hustlers kept guns, and

Petitioner returned with his own .45 caliber gun and a .40 caliber gun, which was

available for gang members to use. Id. Coleman testified that Golden Richardson,

another Hustlers member, arrived at that time, and Petitioner, Pikes, and

Richardson drove away in the Camry (with Pikes in the driver’s seat, Petitioner in

the front passenger seat, and Richardson in the back). Id. at 8–9. Coleman testified

he heard Petitioner say, “It’s time” and that, several days later, he heard Petitioner



                                          4
say, “it was about time we got one,” and heard him describe how he, Pikes, and

Richardson drove to 105th and Corliss, and shot at a group of Disciples. [11-4] at 9.

Sometime later, Coleman was with Petitioner and other Hustlers when the police

officers approached; the Hustlers scattered, and Coleman saw Petitioner fall, his gun

falling out of his pocket. Id. Petitioner later told Coleman that the police officers

found the gun. Id. Coleman gave an identical written statement, and the prosecution

introduced the written statement along with the sworn grand jury testimony at

Petitioner’s trial. Id.

       At trial, Brandon Merkson testified that he was one of the Gangster Disciples

in the car following Robinson when he rode into Hustlers’ territory, and that he saw

a man come from an alley shooting at Robinson but could not recognize the shooter.

[11-4] at 5–6. The prosecutor then introduced Merkson’s prior grand jury testimony

and written statement; in both, he identified Petitioner as the person who shot at

Robinson. Id. at 6. Merkson testified at trial that he told the state’s attorney who

took his statement that he was not sure who shot at Robinson, but the state’s attorney

wrote into the statement that Merkson identified Petitioner as the shooter. Id.

       Merkson also testified at trial that, on August 20, 2006, he was standing on

the street with several other Disciples when a gray, box-like car drove up and started

shooting. [11-4] at 6. Merkson testified that he saw Petitioner shooting from the

back seat but that he could not identify the driver. Id.      On cross-examination,

Merkson acknowledged that, in his prior written statement, he said that he could not




                                          5
recognize the shooters inside the car and only knew that two guns were being fired.

Id. at 6–7.

      At trial, Chicago Police Officer Reno testified that he recovered a .45 caliber

gun when chasing a group of men in an alley two days after Moseley’s murder. [11-

4] at 9. Forensic Scientist William Demuth testified that .45 caliber bullet fragments

recovered from Moseley’s head and bullets found at the scene of the shooting

positively matched a test bullet fired from the gun Reno found. Id. at 10.

      Petitioner did not testify at trial or call any witnesses in his defense. [11-4] at

11. A jury convicted him on the first-degree murder charge, but acquitted him on

another count charging him with personal discharge of the firearm during the crime.

Id. The trial judge sentenced Petitioner to 27 years in prison. Id.

State Court Direct Appeal

      Petitioner filed a direct appeal, raising the following claims:

      (1) trial counsel was ineffective for failing to object to:

              (a) the introduction of Coleman’s and Crowder’s written statements
              because neither personally witnessed Petitioner shoot Moseley;

              (b) lay opinion testimony about what witnesses understood to be the
              meaning of several phrases Petitioner used like “do some business” and
              “retaliate”;

              (c) the introduction of Merkson’s prior consistent statements, which
              prejudiced Petitioner by having incriminating testimony presented
              three times to the jury;

              (d) the introduction of Coleman’s and Crowder’s prior inconsistent
              statements because their trial testimony did not damage the State’s case
              and thus impeaching their testimony was unwarranted under Illinois
              law;



                                            6
             (e) the introduction of written statements from Coleman, Crowder, and
             Merkson as impermissibly bolstering their grand jury testimony which
             provided the same evidence;

             (f) introduction of Pikes’ incriminating statement made to Coleman after
             the murder—that Pikes drove while Petitioner fired at Gangster
             Disciples—when Pikes did not testify at trial and the statement
             furthered no conspiracy theory;

      (2) the trial court erred in allowing evidence that Petitioner shot at Robinson,
      for which Petitioner was not charged and which Petitioner contends did not
      establish a motive for shooting Moseley; and

      (3) the trial court failed, pursuant to Ill. Supreme Court Rule 431(b), to inform
      jurors that Petitioner must be presumed innocent until proven guilty and that
      he need not present evidence or testify.

[11-1]. The state appellate court rejected all these grounds and affirmed. [11-4].

      Petitioner filed a petition for leave to appeal (PLA) in the Illinois Supreme

Court asserting the three ineffective assistance of counsel grounds described in 1(c),

(d), and (e) above. [11-7]. The Illinois Supreme Court denied the PLA. [11-8].

Post-Conviction Proceedings

      Petitioner filed a state petition for post-conviction relief pursuant to 725 ILCS

5/122-1, [11-29] at 64–71, raising the following claims:

      (1) his conviction was based on insufficient evidence;

      (2) his trial attorney was ineffective for:

             (a) not impeaching testimony from Lemon, Robinson, and Merkson
             based on their alcohol and drug use on the night of the murder;

             (b) not challenging Petitioner’s fitness for trial;

             (c) failing to inform prosecutors of Petitioner’s willingness to plead guilty
             in exchange for a five-year sentence;




                                            7
             (d) failing to call Petitioner’s family members as alibi witnesses at trial;
             and

      (3) appellate counsel was ineffective for failing to raise Issues 1 and 2 stated
      above.

Id. The state trial court denied the petition. [11-30].

      On appeal, Petitioner argued only that trial counsel was ineffective for not

calling Petitioner’s relatives as witnesses at trial and the state post-conviction trial

court should have allowed Petitioner more time to gather affidavits to support his

petition. [11-9]. The state appellate court, upon finding that Petitioner had not

attached affidavits from alibi witnesses with his post-conviction (as Illinois law

requires), affirmed the dismissal of Petitioner’s state post-conviction petition. [11-12].

Petitioner filed a PLA, again asserting that his attorney should have called alibi

witnesses, and the Illinois Supreme Court again denied the PLA. [11-13], [11-14].

Petitioner’s 28 U.S.C. § 2254 Petition

      Petitioner then filed his 28 U.S.C. § 2254 petition for federal habeas relief in

this Court. His petition [1] asserts the following claims:

      (1)    trial counsel was ineffective for not objecting to the introduction of prior
             inconsistent statements from Coleman and Crowder about codefendant
             Pikes’ admission since neither witness had personal knowledge about
             Moseley’s murder;

      (2)    trial counsel was ineffective for not objecting to lay opinion testimony
             from witnesses about the meaning of phrases Petitioner used
             (“retaliate,” “do business,” etc.);

      (3)    trial counsel was ineffective for not objecting to Merkson’s prior
             consistent statements;

      (4)    trial counsel was ineffective for not objecting to Coleman’s and
             Crowder’s grand jury testimony and written statements as prior

                                            8
             inconsistent statements because their trial testimony did not damage
             the State’s case;

      (5)    trial counsel was ineffective for not objecting to the introduction of both
             grand jury testimony and written statements from Coleman, Crowder,
             and Merkson since their prior testimony and statement were essentially
             identical and thus repetitive;

      (6)    trial counsel was ineffective for not objecting to Crowder’s written
             statement, which contained hearsay evidence from Petitioner’s
             codefendant;

      (7)    the cumulative effect of trial counsel’s failure to object to the
             introduction of evidence violated Petitioner’s Sixth Amendment right to
             effective representation;

      (8)    the trial court erred in admitting evidence that Petitioner shot at
             Robinson because it did not establish motive for shooting Moseley and
             was highly prejudicial;

      (9)    the trial court failed to admonish potential jurors about Petitioner not
             having to introduce any evidence or testify;

      (10)   the evidence was insufficient to support a verdict of murder because
             Herb Lemon’s and Brandon Merkson’s accounts of the murder were
             inconsistent and vague;

      (11)   trial counsel was ineffective for not questioning Herbert Lemon and
             Brandon Merkson about their alcohol and drug use on the night of the
             murder; and

      (12)   trial counsel was ineffective for not challenging Petitioner’s fitness for
             trial.

                                   DISCUSSION

A.    Procedurally Defaulted Claims

      The majority of Petitioner’s § 2254 claims—claims 1, 2, and 6 through 12—are

procedurally defaulted, and this Court may not reach their merits. State prisoners

seeking habeas relief in federal court must exhaust the remedies “available in the



                                           9
courts of the State.” 28 U.S.C. § 2254(b)(1)(A). To exhaust state court remedies, state

prisoners must give the state courts “‘one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established

appellate review process.’” Snow v. Pfister, 880 F.3d 857, 864 (7th Cir. 2018) (quoting

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Therefore, a claim is unexhausted

if it is not fairly presented to both an Illinois appellate court and the Illinois Supreme

Court. Boerckel, 526 U.S. at 848; Guest v. McCann, 474 F.3d 926, 930 (7th Cir. 2007).

      Although Petitioner argued claims 1 through 9 on direct appeal, his PLA to the

Illinois Supreme Court raised only three claims: (1) trial counsel’s ineffectiveness for

not objecting to the introduction of all of Merkson’s grand jury testimony and written

statement because much of that evidence was consistent with his trial testimony; (2)

trial counsel’s ineffectiveness for not objecting to the introduction of Coleman’s and

Crowder’s grand jury testimony and written statements because their trial

testimony, though inconsistent to their prior statements, did not damage the State’s

case and impeaching them was unnecessary; and (3) trial counsel’s ineffectiveness for

not objecting to the introduction of Coleman’s, Crowder’s, and Merkson’s written

statements because those statements were identical to their grand jury testimony,

which had already been admitted.         [11-7].   Thus, through the PLA, Petitioner

preserved only claims 3, 4, and 5.

      As to his post-conviction proceedings, Petitioner raised a number of issues in

the state trial and appellate courts but presented only one claim in his post-conviction




                                           10
PLA—trial counsel’s ineffectiveness for not calling Petitioner’s family members as

alibi witnesses at trial, a claim he failed to assert in his § 2254 petition. [11-13], [1].

        A petitioner’s failure to fairly present a habeas claim to the state’s appellate

and supreme court “leads to a default of the claim, thus barring the federal court from

reviewing the claim’s merits.” Smith v. McKee, 598 F.3d 374, 382 (7th Cir. 2010)

(citing Boerckel, 526 U.S. at 848). Based upon the record, claims 1, 2, and 6 through

12 are procedurally defaulted.

        Procedural default, however, may be excused, provided the petitioner

demonstrates either: (1) “‘cause for the default and actual prejudice’”; or (2) that

failure to consider the claims “‘will result in a fundamental miscarriage of justice.’”

Snow, 880 F.3d at 864 (quoting Thomas v. Williams, 822 F.3d 378, 386 (7th Cir. 2016)

(quoting Coleman v. Thompson, 501 U.S. 722, 750 (1991)). Petitioner, though given

the opportunity (Dkt. 12), never replied to Respondent’s contention that almost all

his § 2254 claims remain procedurally defaulted. Thus, Respondent’s procedural

default arguments prevail. United States ex rel. Bell v. Pierson, 267 F.3d 544, 555 n.6

(7th Cir. 2001). Moreover, nothing in the record suggests cause and prejudice, or a

fundamental miscarriage of justice such that this Court should proceed to review the

merits of the defaulted claims. 2 This Court, therefore, denies claims 1, 2, 6, 7, 8, 9,

10, 11, and 12.


2 Although Petitioner raised several claims of ineffective assistance of counsel, he does not argue
counsel ineffectiveness as cause for why he failed to raise the claims in his PLAs. See [1]. Furthermore,
“the claim of ineffective assistance must be raised in state court before it can suffice on federal habeas
relief as ‘cause’ to excuse the default of another claim (even if that other claim is also ineffective
assistance of counsel).” Dellinger v. Bowen, 301 F.3d 758, 766 (7th Cir. 2002) (citing Edwards v.
Carpenter, 529 U.S. 446, 451-52 (2000)). Petitioner, who was represented by counsel only on direct
appeal, never asserted ineffective assistance as cause to the state courts. Nor does Petitioner cite to

                                                   11
B.     Claim 3: Ineffective Assistance of Trial Counsel – Failure to Object to
       the Introduction of Merkson’s Prior Consistent Statements

       In claim 3, Petitioner argues ineffective assistance of his trial attorney for

failing “to object to prior consistent statements of a key witness.” [1] at 6. According

to Petitioner, “bolstering the credibility of a witness with a prior consistent statement

is improper,” and “but for trial counsel’s error, there is a reasonable probability that

the outcome would have been different.” Id.

       Petitioner’s § 2254 petition does not identify the key witness. But it is clear he

is repeating his ineffective assistance argument on direct appeal for trial counsel

allowing all of Merkson’s grand jury testimony and written statement into evidence.

[11-1] at 28) (on direct appeal, Petitioner argued that, even though Merkson’s trial

testimony remained inconsistent with some of his prior statements, “the State

improperly bolstered the credibility of a key witness with prior consistent statements”

when all of Merkson’s prior statements were introduced into evidence). According to

Petitioner, “the trial court neglected its duty to ‘admit only those portions which were

actually inconsistent.’” Id. at 29 (quoting People v. Lawrence, 644 N.E.2d 19, 22 (Ill.

App. 1st Dist.1994)).

       The state appellate court, after stating the constitutional standard for

addressing an ineffective assistance of counsel claim, determined that both Merkson’s


new evidence to demonstrate that a miscarriage of justice would result if his § 2254 claims were not
reviewed. Thomas v. Williams, 822 F.3d 378, 387 (7th Cir. 2016) (a fundamental miscarriage of justice
exception to procedural default requires “‘new reliable evidence—whether it be exculpatory scientific
evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not presented at
trial’” demonstrating that the petitioner is “actually innocent”) (quoting House v. Bell, 547 U.S. 518,
537 (2006)).


                                                  12
grand jury testimony and written statement were admissible under state law and

that Petitioner’s trial attorney was thus not ineffective. [11-4] at 11–13, 21–24. This

Court cannot grant habeas corpus relief for a constitutional claim adjudicated on the

merits by a state court, unless that adjudication:

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the State
      court proceeding.

28 U.S.C. § 2254(d).

      A state-court decision is contrary to Supreme Court precedent “if the state

court arrives at a conclusion opposite” to that reached by the Supreme Court “on a

question of law” or “the state court confronts facts that are materially

indistinguishable from a relevant Supreme Court precedent” and arrives at a result

opposite to it. Williams v. Taylor, 529 U.S. 362, 405 (2000). For a state court’s

application of federal law to be unreasonable, it must be “more than incorrect; it must

have been objectively unreasonable.” Felton v. Bartow, 926 F.3d 451, 464 (7th Cir.

2019) (citing Wiggins v. Smith, 539 U.S. 510, 520 (2003)). Unreasonable means

something “lying well outside the boundaries of permissible differences of opinion.”

McGhee v. Dittmann, 794 F.3d 761, 769 (7th Cir. 2015)). As long as a federal court

remains satisfied that the state appellate court “took the constitutional standard

seriously” and produced an “answer within the range of defensible positions,” the




                                          13
federal court should deny the § 2254 claim. Felton, 926 F.3d at 464 (quoting Taylor v.

Bradley, 448 F.3d 942, 948 (7th Cir. 2006)).

      Here, the state appellate court correctly noted “the familiar two-prong test set

forth in Strickland v. Washington, 466 U.S. 668 (1984),” when addressing Petitioner’s

ineffective assistance of counsel claims. [11-4] at 12. Under Strickland, a defendant

must demonstrate that “counsel’s performance was deficient and that such deficient

performance substantially prejudiced him.” Id.; see also Strickland, 466 U.S. at 688,

694. Additionally, the state appellate court reasonably applied Strickland. The state

court determined that, under state law, both Merkson’s grand jury testimony and

written statement were admissible given his trial testimony. [11-4] at 24. The state

court noted that, in Illinois, the “general rule is that prior consistent statements of a

witness are inadmissible for the purpose of corroborating the witness’ trial testimony,

because they serve to unfairly enhance the credibility of the witness.” Id. at 23) (citing

People v. Terry, 728 N.E.2d 669, 678 (Ill. App. Ct. 2000)). However, there are two

“distinct exceptions to this rule: (1) where the prior consistent statement rebuts a

charge that a witness is motivated to testify falsely, and (2) where the prior consistent

statement rebuts an allegation of recent fabrication.” Id. (citing People v. Richardson,

809 N.E.2d 141, 146 (Ill. App. Ct. 2004)).

      At trial, Merkson told the jury that he did not see Petitioner shoot at Robinson

and that his grand jury testimony was coerced, [11-4] at 23–24; this testimony

justified the introduction of both his grand jury testimony and his written statement.

Petitioner claims that Merkson’s prior testimony and written statement were



                                             14
inadmissible and that his trial attorney should have done a better job of challenging

their introduction. He, in effect, asks this Court to “overturn the Illinois Appellate

Court’s determination that the statements were admissible” under Illinois law, but

this is something a federal habeas court cannot do. Ruhl v. Hardy, 743 F.3d 1083,

1098 (7th Cir. 2014). A federal court “cannot disagree with a state court’s resolution

of an issue of state law.” Miller v. Zatecky, 820 F.3d 275, 277 (7th Cir. 2016). Rather,

the Supreme Court has “repeatedly held” that a state court’s interpretation of state

law “binds a federal court sitting in habeas corpus.” Bradshaw v. Richey, 546 U.S. 74,

76 (2005) (citing Estelle v. McGuire, 502 U.S. 62, 67–68 (1991)) (“[I]t is not the

province of a federal habeas court to reexamine state-court determinations on state-

law questions.”). 3

       Given the admissibility of Merkson’s grand jury testimony and written

statement, Petitioner’s attorney was not ineffective for not “better challenging” their

introduction at trial. Warren v. Baenen, 712 F.3d 1090, 1104 (7th Cir. 2013) (“Counsel

is not ineffective for failing to raise meritless claims.”). Claim 3 is denied.



3To the extent this Court can review the state appellate court’s determination of the background facts
about the admissibility of Merkson’s prior statements, the state appellate court’s factual findings were
well supported by the record. At trial, Merkson testified that he could not identify the person who shot
at Robinson. [11-22] at 15–17. He was then presented with his signed statement. Id. at 18–21.
Although the statement said that Petitioner shot at Robinson, Merkson testified at trial that he never
said this and that the state’s attorney improperly put that information into the statement. Id. at 25–
27. The prosecutor then showed Merkson his grand jury testimony, wherein he stated that he saw
Petitioner shoot at Robinson. Id. at 35–36. Merkson stated at trial that he was given his written
statement prior to testifying before the grand jury, that he provided answers he thought the state’s
attorney wanted, and that detectives had threatened him that he would receive more jail time for his
unrelated robbery offense if he did not cooperate. Id. at 79–92, 119–24. At trial, Merkson
acknowledged that he answered “no” under oath when asked several times before the grand jury if he
had been threatened or coerced to testify. Id. at 86–88. The state appellate court’s findings as to
Petitioner’s ineffective-assistance claim were not “an unreasonable determination of the facts in light
of the evidence presented in the State court proceeding.” § 2254(d)(2).

                                                  15
C.     Claim 4: Ineffective Assistance of Trial Counsel - Failure to Object to
       the Introduction of Coleman’s and Crowder’s Grand Jury Testimony

       In claim 4, Petitioner argues that his trial attorney failed to object to the

introduction of prior grand jury testimony by Coleman and Crowder. He argues that

the introduction of this evidence was improper because neither witness’s trial

testimony “damaged the state’s case,” and therefore, his defense counsel should have

objected. [1] at 6.

       In Illinois, a witness’s credibility may be attacked by impeaching the witness’s

testimony with prior inconsistent statements where the trial testimony “has

damaged, rather than failed to support the position of the impeaching party.” People

v. Cruz, 643 N.E.2d 636, 658 (Ill. 1994) (emphasis in original) (internal quotes and

citations omitted); People v. Martinez, 810 N.E.2d 199, 209 (Ill. App. Ct. 2004); 725

ILCS 5/115-10.1; see also Illinois Supreme Court Rule 238.

       Here, the state appellate court determined that testimony from Coleman and

Crowder that Petitioner was not a gang member and that they did not talk to

Petitioner or Pikes around the time of the murder “were changes in position that

caused affirmative harm to the prosecution’s case.” [11-4] at 25. 4 The state appellate

court concluded that, under Illinois law, “the State had a legitimate need to impeach

the witnesses’ credibility, and their prior inconsistent statements were admissible for




4 The state appellate court’s determination—that Crowder and Coleman harmed the People’s case
when they testified at trial contrary to their prior statements—was reasonable in light of the record.
[11-4] at 25; [11-21] at 22–99; [11-23] at 15–126. Both witnesses testified they knew little to nothing
about Petitioner’s involvement with Moseley’s shooting, id., and the prosecutor, after Crowder
repeatedly stated he remembered nothing from the day Moseley was shot, asked to treat Crowder as
a hostile witness. [11-21] at 30.

                                                  16
that purpose.” Id. As a result, Petitioner’s claim that “trial counsel’s failure to

properly object constituted ineffective assistance of counsel has no merit.” Id.

       The state appellate court’s denial of this ineffective assistance of counsel claim

rests upon its determination that prior statements from Crowder and Coleman were

admissible under state law. As discussed above, a federal habeas court “cannot

disagree with a state court's resolution of an issue of state law,” Miller, 820 F.3d at

277, and a state court's interpretation of state law “binds a federal court sitting in

habeas corpus.” Bradshaw, 546 U.S. at 76; see also Estelle, 502 U.S. at 67–68. This

Court sees no viable error in the state proceedings and thus Petitioner cannot

establish any ineffectiveness of his attorney for failing to object on this ground.

Warren, 712 F.3d at 1104 (“Counsel is not ineffective for failing to raise meritless

claims.”). Claim 4 is denied.

D.     Claim 5: Ineffective Assistance of Trial Counsel - Failure to Object to
       the Introduction of Merkson’s, Crowder’s, and Coleman’s Written
       Statements

       In claim 5, Petitioner argues ineffective assistance of his trial attorney for

counsel’s failure to object to the introduction of both the grand jury testimony and

written statements from Coleman, Crowder, and Merkson. [1] at 8. According to

Petitioner, the prior testimony and the prior statements were “so similar” that

introducing both types of evidence at trial allowed the State to “improperly bolster”

its case. Id.

       Petitioner raised this argument on direct appeal, and the state appellate court

determined that Illinois law undermined Plaintiff’s argument. [11-4] at 26–27 (citing



                                           17
People v. Maldonado, 922 N.E.2d 1211, 1229 (Ill. App. Ct. 2010) (“We . . . hold that

the introduction of more than one statement that is inconsistent with a witness's trial

testimony, whether or not such statements are consistent with each other, is

proper.”), and People v. White, 2011 IL App (1st) 092852, ¶ 52, 963 N.E.2d 994, 1004–

06 (Ill. App. Ct. 2011)). Because an objection about the admission of two similar prior

inconsistent statements would have been meritless, the state appellate court denied

Petitioner’s claim. [11-4] at 28–29.

      Claim 5, like claims 3 and 4, asks this Court to review the correctness of the

state appellate court’s interpretation of Illinois’ rules of evidence. Once again, this

Court cannot (and does not) disagree “with a state court's resolution of an issue of

state law,” Miller, 820 F.3d at 277, and a state court's interpretation of state law

“binds a federal court sitting in habeas corpus.” Bradshaw, 546 U.S. at 76; see also

Estelle, 502 U.S. at 67–68. Given the admissibility of both the grand jury testimony

and prior written statements from Coleman, Crowder, and Merkson under state law,

Petitioner’s trial attorney was not ineffective for failing to object to the admission of

this evidence. Claim 5, like claims 3 and 4, is denied.

E.    Certificate of Appealability and Notice of Appeal Rights

      The denial of Petitioner’s petition is a final decision ending this case. If he

seeks to appeal, he must file a notice of appeal in this Court within 30 days judgment

is entered. Fed. R. App. P. 4(a)(1). He need not bring a motion to reconsider this

decision to preserve his appellate right, but if he wishes the Court to reconsider its

judgment, he may file a motion under Fed. R. Civ. P. 59(e) or 60(b). A Rule 59(e)



                                           18
motion must be filed within 28 days of entry of judgment and suspends the deadline

for filing an appeal until the motion is ruled on. See Fed. R. Civ. P. 59(e) and Fed. R.

App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within a reasonable time

and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than one

year after entry of the judgment or order. See Fed. R. Civ. P. 60(c)(1). A Rule 60(b)

motion suspends the deadline for filing an appeal until the motion is ruled on only if

the motion is filed within 28 days of the judgment. Fed. R. App. P. 4(a)(4)(A)(vi). The

time to file a Rule 59(e) or 60(b) motion cannot be extended. See Fed. R. Civ. P. 6(b)(2).

      The Court declines to issue a certificate of appealability. Petitioner cannot

make a substantial showing of the denial of a constitutional right, and cannot show

that reasonable jurists would debate, much less disagree, with this Court’s resolution

of Petitioner’s claims. Arredondo v. Huibregtse, 542 F.3d 1155, 1165 (7th Cir. 2008)

(citing 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Barefoot

v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).

                                    CONCLUSION

      For the reasons explained above, this Court denies Petitioner’s habeas corpus

petition [1]. All pending motions are denied as moot. The Court declines to issue a

certificate of appealability. The Clerk is directed to: (1) update the docket to show

that Petitioner is now at Centralia Correctional Center; (2) terminate Respondent

Stephanie Dorethy as Respondent; (3) add Jon Fatheree, Acting Warden of Centralia

Correctional Center, and Petitioner’s current custodian, as Respondent; (4) alter the




                                           19
case caption to Donegan v. Fatheree; and (5) enter judgment in favor of Respondent

and against Petitioner. Civil Case Terminated.

Dated: March 27, 2020

                                             Entered:


                                             ____________________________
                                             John Robert Blakey
                                             United States District Judge




                                        20
